Exhibit 10.28
Forest City Enterprises, Inc.
1994 Stock Plan
(As Amended and Restated as of June 16, 2010)
1. PURPOSE

    The purpose of the 1994 Stock Plan (As Amended and Restated as of June 16,
2010) shall be to enhance the attraction, retention and motivation of
Nonemployee Directors and employees, including officers, executives and other
employees who are members of the Company’s management team who, in the judgment
of the Committee, can contribute materially to the Company’s success by awarding
these employees and Nonemployee Directors the opportunity to receive Option
Rights, Restricted Shares, Restricted Stock Units, Appreciation Rights and
Performance Shares. The Plan is also intended to foster within these employees
and Nonemployee Directors an identification with ownership and shareholder
interests.

2. DEFINITIONS

    Unless the context of the applicable section clearly indicates otherwise,
the terms below, when used within the Plan, shall have the meaning set forth in
this Section 2.

  A.   APPRECIATION RIGHT means a right granted pursuant to Section 9 of the
Plan, including a Free-standing Appreciation Right and a Tandem Appreciation
Right.     B.   BASE PRICE means the price to be used as the basis for
determining the Spread upon the exercise of a Free-standing Appreciation Right.
    C.   BOARD OF DIRECTORS or BOARD means the Board of Directors of the
Company.     D.   CODE means the Internal Revenue Code of 1986, as amended from
time to time.     E.   COMPANY means Forest City Enterprises, Inc.     F.  
COMPENSATION COMMITTEE or COMMITTEE means the Compensation Committee of the
Board of Directors, as described in Section 3-A of the Plan.     G.   COVERED
EMPLOYEE means a Grantee who is, or is determined by the Committee to be likely
to become, a “covered employee” within the meaning of Section 162(m) of the
Code.     H.   DATE OF GRANT means the date specified by the Committee on which
a grant of Option Rights or Stock Appreciation Rights or a grant or sale of
Restricted Shares, Restricted Stock Units or Performance Shares shall become
effective, which shall not be earlier than the date on which the Committee takes
action with respect thereto.     I.   DEFERRAL PERIOD means the period of time
during which Restricted Stock Units are subject to deferral limitations under
Section 8 of the Plan.     J.   FREE-STANDING APPRECIATION RIGHT means an
Appreciation Right granted pursuant to Section 9 of the Plan that is not granted
in tandem with an Option Right or similar right.     K.   GRANTEE means an
employee of the Company or a Subsidiary or a Nonemployee Director to whom an
Option Right, Appreciation Right, or an award of Restricted Shares, Restricted
Stock Units or Performance Shares has been granted under the Plan.     L.  
INCENTIVE STOCK OPTIONS means Option Rights that are intended to qualify as
“Incentive Stock Options” under Section 422 of the Code or any successor
provision.

1



--------------------------------------------------------------------------------



 



  M.   MANAGEMENT OBJECTIVES means the measurable performance objective or
objectives established pursuant to the Plan for Grantees who have received
grants of Performance Shares or, when so determined by the Committee, received
grants of Option Rights, Restricted Shares, Restricted Stock Units or
Appreciation Rights pursuant to the Plan. Management Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Grantee or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Grantee is employed. The Management Objectives may be made relative to the
performance of other companies. The Management Objectives applicable to any
Qualified Performance-Based Award to a Covered Employee shall be based on
specified levels of or growth in or relative to peer company performance in one
or more of the following criteria:

  (1)   Assets (e.g., net asset value);     (2)   Capital (e.g., working
capital);     (3)   Cash Flow (e.g., EBDT [earnings before depreciation,
amortization and deferred taxes], operating cash flow, total cash flow, cash
flow in excess of cost of capital, residual cash flow or cash flow return on
investment);     (4)   Liquidity measures (e.g., total debt ratio or
debt-to-EBDT,);     (5)   Margins (e.g., profits divided by revenues, operating
margins, gross margins or material margins divided by revenues);     (6)  
Productivity (e.g., productivity improvement);     (7)   Profits (e.g., net
income, operating income, EBT [earnings before taxes], EBIT [earnings before
interest and taxes], EBDT, residual or economic earnings, earnings or EBDT per
share — these profitability criteria could be measured subject to GAAP
definitions);     (8)   Sales or expenses (e.g., revenue growth, reduction in
expenses, sales and administrative costs divided by sales or sales and
administrative costs divided by profits); and     (9)   Stock price (e.g., stock
price appreciation or total shareholder return).

      In addition to the returns and ratios mentioned above, the Management
Objectives may be based on any other ratios or returns using the criteria
mentioned above, including:

  (1)   economic value added,     (2)   net asset ratio,     (3)  
debt-to-capital ratio,     (4)   working capital divided by sales, and     (5)  
profits or cash flow returns on: assets, designated assets, invested capital,
net capital employed or equity, including:

  (a)   return on net assets,     (b)   return on capital or invested capital,
or     (c)   total return, meaning change in net asset value plus or minus net
cash flow.

      If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
we conduct our business, or other events or circumstances render the Management
Objectives unsuitable, the Committee may in its discretion modify such
Management Objectives or the related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Qualified Performance-Based Award where such action would result
in the loss of the otherwise available exemption under Section 162(m) of the
Code. In such case, the Committee shall not make any modification of the
Management Objectives or minimum acceptable level of achievement.

2



--------------------------------------------------------------------------------



 



  N.   MARKET VALUE PER SHARE means the fair market value of the Shares as
determined by the Committee from time to time.     O.   NONEMPLOYEE DIRECTOR
means a member of the Board who is not an employee of the Company or any
Subsidiary.     P.   NONQUALIFIED STOCK OPTIONS means options which do not
qualify as Incentive Stock Options within the meaning of Section 422(b) of the
Code or any successor provision.     Q.   OPTION PRICE means the purchase price
payable upon the exercise of an Option Right.     R.   OPTION RIGHT means an
option to purchase a Share or Shares upon exercise of an option granted pursuant
to Section 6 of the Plan.     S.   PERFORMANCE PERIOD means, in respect of a
Performance Share, a period of time established pursuant to Section 10 of the
Plan within which the Management Objectives relating to such Performance Share
are to be achieved.     T.   PERFORMANCE SHARE means a bookkeeping entry that
records the equivalent of one Common Share awarded pursuant to Section 10 of the
Plan.     U.   PLAN means the Forest City Enterprises, Inc. 1994 Stock Plan (As
Amended and Restated as of June 16, 2010).     V.   QUALIFIED PERFORMANCE-BASED
AWARD means any award or portion of an award that is intended to satisfy the
requirements for “qualified performance-based compensation” under Section 162(m)
of the Code.     W.   RESTRICTED SHARES means Shares granted or sold pursuant to
Section 7 of the Plan as to which neither the substantial risk of forfeiture nor
the prohibition on transfers referred to in such Section 7 has expired.     X.  
RESTRICTED STOCK UNIT means a bookkeeping entry reflecting an award made
pursuant to Section 8 of the Plan of the right to receive Shares or cash at the
end of a specified Deferral Period.     Y.   RETIREMENT means termination of
employment with the Company or a Subsidiary at age 65 or older and after five or
more years of continuous employment with the Company or a Subsidiary. Approved
absence or leave from the Company or a Subsidiary shall not be considered an
interruption of employment for purposes of the Plan.     Z.   RULE 16b-3 means
Rule 16b-3 of the Securities and Exchange Commission (or any successor rule to
the same effect), as in effect from time to time.     AA.   SHARES means shares
of the Company’s Class A Common Stock, $0.33-l/3 par value.     BB.   SPREAD
means, in the case of an Option Right, the excess of the Market Value per Share
of the Shares on the date when Option Rights are surrendered in payment of the
Option Price of other Option Rights, over the Option Price provided for in the
surrendered Option Right, in the case of a Free-standing Appreciation Right, the
amount by which the Market Value per Share on the date when any such right is
exercised exceeds the Base Price specified in such right or, in the case of a
Tandem Appreciation Right, the amount by which the Market Value per Share on the
date when any such right is exercised exceeds the Option Price specified in the
related Option Right.     CC.   SUBSIDIARY means a corporation, company or other
entity (i) more than 50 percent of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture or unincorporated association),
but more than 50 percent of whose ownership interest representing the right
generally to make decisions for such other entity is, now or hereafter, owned or
controlled, directly or indirectly, by the Company except that for purposes of
determining whether any person may be a Grantee for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which at the time
the Company owns or controls, directly or indirectly, more than 50 percent of
the total combined voting power represented by all classes of stock issued by
such corporation.     DD.   TANDEM APPRECIATION RIGHT means an Appreciation
Right granted pursuant to Section 9 of the Plan that is granted in tandem with
an Option Right.

3



--------------------------------------------------------------------------------



 



  EE.   Wherever used herein, unless indicated otherwise, words in the masculine
form shall be deemed to refer to females as well as to males.

3. ADMINISTRATION

  A.   COMPENSATION COMMITTEE         The Plan shall be administered by the
Compensation Committee. The Committee shall be composed of not less than three
members of the Board, each of whom shall (i) meet all applicable independence
requirements of the New York Stock Exchange, or if the Shares are not traded on
the New York Stock Exchange, the principal national securities exchange on which
the Shares are traded, (ii) be a “nonemployee director” within the meaning of
Rule 16b-3 and (iii) be an “outside director” within the meaning of Section
162(m) of the Code. A majority of the Committee shall constitute a quorum, and
the acts of the members of the Committee who are present at any meeting thereof
at which a quorum is present, or acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee.     B.  
DETERMINATIONS         Within the limits of the provisions of the Plan, the
Committee shall have the plenary authority to determine (i) the employees to
whom awards hereunder shall be granted, (ii) the number of shares subject to
each award under the Plan; provided that, if the award is an incentive stock
option, the aggregate fair market value of the shares (as determined at the time
the option is granted) which become exercisable in any calendar year for any
employee shall not exceed $100,000, (iii) the form (Incentive Stock Options,
Nonqualified Stock Options, Restricted Shares, Restricted Stock Units,
Appreciation Rights or Performance Shares) and amount of each award granted,
(iv) the provisions of each agreement relating to an award under the Plan, and
(v) the limitations, restrictions and conditions applicable to any such award.
In making such awards the Committee shall take into consideration the
performance of each eligible employee and Nonemployee Director. The
determinations of the Committee on all matters regarding the Plan shall be final
and conclusive.     C.   INTERPRETATION         Subject to the provisions of the
Plan, the Committee may interpret the Plan, and prescribe, amend and rescind
rules and regulations relating to it. The interpretation of any provision of the
Plan by the Committee shall be final and conclusive.

4. ELIGIBILITY

    All awards under the Plan may be granted under the Plan to employees of the
Company or any Subsidiary and Nonemployee Directors, as determined by the
Committee, based upon the Committee’s evaluation of employees’ and Nonemployee
Directors’ duties and their overall performance including current and potential
contributions to the Company’s success. Generally, the group of eligible
employees includes officers, senior executives, directors who are also
employees, and any other members of the Company’s management team or other
employees deemed appropriate by the Committee. All determinations by the
Committee as to the identity of persons eligible to be granted awards hereunder
shall be conclusive.

5. SHARE AWARDS UNDER THE PLAN

  A.   FORM         Awards under the Plan shall be granted in the form of
Incentive Stock Options, Nonqualified Stock Options, Restricted Shares,
Restricted Stock Units, Appreciation Rights or Performance Shares as herein
defined in Section 2.     B.   SHARES SUBJECT TO THE PLAN

  (i)   The aggregate number of Shares that may be issued or transferred
(a) upon the exercise of Option Rights or Appreciation Rights, (b) as Restricted
Shares (and released from all substantial risks of forfeiture), (c) upon the
vesting of Restricted Stock Units or (d) in payment of Performance Shares that
have been earned under the Plan during the term of the Plan may not exceed
16,750,000 (4,000,000 of which are being added by this June 16, 2010 amendment
and restatement of the Plan) Shares (plus any Shares relating to awards that
expire or are forfeited or cancelled), subject to adjustments described in
Section 12-A. Such Shares may be Shares of original issuance or treasury shares
or a combination of the foregoing.

4



--------------------------------------------------------------------------------



 



  (ii)   Shares covered by an award granted under the Plan shall not be counted
as used unless and until they are actually issued and delivered to a Grantee.
Without limiting the generality of the foregoing, if any portion of the benefit
provided by an award granted under the Plan is paid in cash, the Shares that
were covered by that award will, to the extent settled in cash, be available for
issue or transfer hereunder. Notwithstanding anything to the contrary contained
in the foregoing provisions of this Section 5-B: (a) Shares tendered in payment
of the Option Price of an Option Right shall not be added to the aggregate plan
limit described above; (b) Shares withheld by the Company to satisfy tax
withholding obligations shall not be added to the aggregate plan limit described
above; (c) Shares that are repurchased by the Company with Option Right proceeds
shall not be added to the aggregate plan limit described above; and (d) all
Shares covered by an Appreciation Right, to the extent that it is exercised and
settled in Shares, shall be considered issued or transferred pursuant to the
Plan.     (iii)   Notwithstanding anything in this Section 5-B, or elsewhere in
this Plan, to the contrary and subject to adjustment as provided in Section 12-A
of this Plan:

  (a)   The aggregate number of Shares actually issued or transferred by the
Company upon the exercise of Incentive Stock Options will not exceed 16,750,000
Shares.     (b)   No Grantee will be granted Option Rights or Free-standing
Appreciation Rights, in the aggregate, for more than 400,000 Shares during any
calendar year.     (c)   No Grantee will be granted Qualified Performance-Based
Awards of Restricted Shares or Restricted Stock Units, in the aggregate, for
more than 225,000 Shares in any calendar year.     (d)   The number of Shares
issued as Restricted Shares (after taking any forfeiture into account) or in
payment of Restricted Stock Units or Performance Shares will not in the
aggregate exceed 5,400,000.     (e)   No Grantee will be granted Qualified
Performance-Based Awards of Performance Shares, in the aggregate, for more than
100,000 Shares in any calendar year.

6. OPTION RIGHTS

    The Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting to eligible employees or Nonemployee
Directors of options to purchase Shares. Each such grant may utilize any or all
of the authorizations, and shall be subject to all of the requirements,
contained in the following provisions:

  A.   Each grant shall specify the number of Shares to which it pertains
subject to the limitations set forth in Section 5-B of the Plan.     B.   Each
grant shall specify an Option Price per Share, which may not be less than the
Market Value per Share on the Date of Grant.     C.   Each grant shall specify
whether the Option Price shall be payable (i) in cash or by check acceptable to
the Company, (ii) by the actual or constructive transfer to the Company of
nonforfeitable, unrestricted Shares owned by the Grantee for at least six months
(or other lawful consideration) having a value at the time of exercise equal to
the total Option Price, or (iii) by a combination of such methods of payment.  
  D.   To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the Shares to which such
exercise relates.     E.   Successive grants may be made to the same Grantee
whether or not any Option Rights previously granted to such Grantee remain
unexercised.     F.   Each grant shall specify the period or periods of
continuous service by the Grantee with the Company or any Subsidiary which is
necessary before the Option Rights or installments thereof will become
exercisable and may provide for the earlier exercise of such Option Rights in
the event of Retirement, death or disability, a change in control or other
similar transaction or event. Unless otherwise determined by the Committee at
the Date of Grant, the Option Rights shall immediately become exercisable upon
the Retirement of the Grantee and shall remain exercisable until 10 years from
the Date of Grant.

5



--------------------------------------------------------------------------------



 



  G.   Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such Option Rights.     H.   Option
Rights grants under the Plan may be (i) options, including, without limitation,
Incentive Stock Options, that are intended to qualify under particular
provisions of the Code, (ii) Nonqualified Stock Options that are not intended so
to qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
be granted only to Grantees who, as of the Date of Grant, are officers or other
key employees of the Company or any Subsidiary.     I.   No Option Right shall
be exercisable more than 10 years from the Date of Grant.     J.   The Committee
shall not, without the further approval of the shareholders of the Company,
authorize the amendment of any outstanding Option Right to reduce the Option
Price. Furthermore, no Option Right shall be cancelled and replaced with awards
having a lower Option Price without further approval of the shareholders of the
Company. This Section 6-J is intended to prohibit the repricing of “underwater”
Option Rights and shall not be construed to prohibit the adjustments provided
for in Section 12-A of the Plan.     K.   Each grant of Option Rights shall be
evidenced by an agreement, which shall contain such terms and provisions,
consistent with the Plan, as the Committee may approve.

7. RESTRICTED SHARES

    The Committee may also authorize the grant or sale to eligible employees or
Nonemployee Directors of Restricted Shares. Each such grant or sale may utilize
any or all of the authorizations, and shall be subject to all of the
requirements, contained in the following provisions:

  A.   Each such grant or sale shall constitute an immediate transfer of the
ownership of Shares to the Grantee in consideration of the performance of
services, entitling such Grantee to voting, dividend and other ownership rights,
but subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter referred to.     B.   Each such grant or sale may be made without
additional consideration or in consideration of a payment by such Grantee that
is less than the Market Value per Share at the Date of Grant.     C.   Each such
grant or sale shall provide that the Restricted Shares covered by such grant or
sale shall be subject, except (if the Committee shall so determine) in the event
of Retirement, death or disability or a change in control or other similar
transaction or event, for a period of not less than 3 years to be determined by
the Committee at the Date of Grant, to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code. Unless otherwise determined by the
Committee at the Date of Grant, the Restricted Shares shall immediately become
nonforfeitable upon the Retirement of the Grantee.     D.   Each such grant or
sale shall provide that during the period for which such substantial risk of
forfeiture is to continue, the transferability of the Restricted Shares shall be
prohibited or restricted in the manner and to the extent prescribed by the
Committee at the Date of Grant (which restrictions may include, without
limitation, rights of repurchase or first refusal in the Company or provisions
subjecting the Restricted Shares to a continuing substantial risk of forfeiture
in the hands of any transferee).     E.   Any grant of Restricted Shares may
specify Management Objectives which, if achieved, will result in termination or
early termination of the restrictions applicable to such shares and each such
grant shall specify in respect of such specified Management Objectives, a
minimum acceptable level of achievement and shall set forth a formula for
determining the number of Restricted Shares on which restrictions will terminate
if performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives.     F.   Any such grant or
sale of Restricted Shares may require that any or all dividends or other
distributions paid thereon during the period of such restrictions be
automatically deferred and reinvested in additional Restricted Shares, which may
be subject to the same restrictions as the underlying award.     G.   Each grant
or sale of Restricted Shares shall be evidenced by an agreement that shall
contain such terms and provisions, consistent with the Plan, as the Committee
may approve. Unless otherwise directed by the Committee, all certificates
representing Restricted Shares shall be held in custody by the Company until all
restrictions thereon shall have lapsed, together with a stock power executed by
the Grantee in whose name such certificates are registered, endorsed in blank
and covering such Shares.

6



--------------------------------------------------------------------------------



 



8. RESTRICTED STOCK UNITS

    The Committee may also authorize the granting or sale of Restricted Stock
Units to eligible employees or Nonemployee Directors. Each such grant or sale
may utilize any or all of the authorizations, and shall be subject to all of the
requirements contained in the following provisions:

  A.   Each such grant or sale shall constitute the agreement by the Company to
deliver Shares or cash to the Grantee in the future in consideration of the
performance of services, but subject to the fulfillment of such conditions
during the Deferral Period as the Committee may specify.     B.   Each such
grant or sale may be made without additional consideration or in consideration
of a payment by such Grantee that is less than the Market Value per Share at the
Date of Grant.     C.   Each such grant or sale shall be subject, except (if the
Committee shall so determine) in the event of Retirement, death or disability or
a change in control or other similar transaction or event, to a Deferral Period
of not less than 3 years, as determined by the Committee at the Date of Grant.
Unless otherwise determined by the Committee at the Date of Grant, the Deferral
Period shall immediately lapse upon the Retirement of the Grantee.     D.  
During the Deferral Period, the Grantee shall have no right to transfer any
rights under his or her award and will have no voting rights.     E.   Any grant
of Restricted Stock Units may specify Management Objectives which, if achieved,
will result in termination or early termination of the Deferral Period
applicable to such Restricted Stock Units and each such grant shall specify in
respect of such specified Management Objectives, a minimum acceptable level of
achievement and shall set forth a formula for determining the number of
Restricted Stock Units payable upon termination of the Deferral Period if
performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives.     F.   Each grant or sale
of Restricted Stock Units will specify the time and manner of payment of the
Restricted Stock Units that have been earned. Any grant or sale may specify that
the amount payable with respect thereto may be paid by the Company in cash, in
Shares or in any combination thereof and may either grant to the Grantee or
retain in the Committee the right to elect among those alternatives.     G.  
Each grant or sale of Restricted Stock Units shall be evidenced by an agreement
containing such terms and provisions, consistent with the Plan, as the Committee
may approve.

9. APPRECIATION RIGHTS

    The Committee may also authorize grants to Grantees of Appreciation Rights.
An Appreciation Right shall be a right of the Grantee to receive from the
Company an amount, which shall be determined by the Committee and shall be
expressed as a percentage (not exceeding 100 percent) of the Spread at the time
of the exercise of such right, upon such terms and conditions as the Committee
may determine in accordance with the following provisions:

  A.   Any grant may specify that the amount payable upon the exercise of an
Appreciation Right may be paid by the Company in cash, Shares or any combination
thereof and may either grant to the Grantee or reserve to the Committee the
right to elect among those alternatives.     B.   Any grant may specify that the
amount payable upon the exercise of an Appreciation Right shall not exceed a
maximum specified by the Committee on the Date of Grant.     C.   Any grant may
specify (i) a waiting period or periods before Appreciation Rights shall become
exercisable and (ii) permissible dates or periods on or during which
Appreciation Rights shall be exercisable.     D.   Any grant may specify that an
Appreciation Right may be exercised only in the event of Retirement, death or
disability of the Grantee or a change in control of the Company or other similar
transaction or event.     E.   Each grant shall be evidenced by an agreement,
which shall describe the subject Appreciation Rights, identify any related
Option Rights, state that the Appreciation Rights are subject to all of the
terms and conditions of this Plan and contain such other terms and provisions as
the Committee may determine consistent with this Plan.

7



--------------------------------------------------------------------------------



 



  F.   Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such rights.     G.  
Regarding Tandem Appreciation Rights only: Each grant shall provide that a
Tandem Appreciation Right may be exercised only (i) at a time when the related
Option Right (or any similar right granted under any other plan of the Company)
is also exercisable and the Spread is positive and (ii) by surrender of the
related Option Right (or such other right) for cancellation.     H.   Regarding
Free-standing Appreciation Rights only:

  (i)   Each grant shall specify in respect of each Free-standing Appreciation
Right a Base Price per Common Share, which shall be equal to or greater than the
Market Value per Share on the Date of Grant.     (ii)   Successive grants may be
made to the same Grantee regardless of whether any Free-standing Appreciation
Rights previously granted to such Grantee remain unexercised.     (iii)   Each
grant shall specify the period or periods of continuous employment of the
Grantee by the Company or any Subsidiary that are necessary before the
Free-standing Appreciation Rights or installments thereof shall become
exercisable, and any grant may provide for the earlier exercise of such rights
in the event of Retirement, death or disability of the Grantee or a change in
control of the Company or other similar transaction or event. Unless otherwise
determined by the Committee at the Date of Grant, the Free-standing Appreciation
Rights shall immediately become exercisable upon the Retirement of the Grantee
and shall remain exercisable until 10 years from the Date of Grant.     (iv)  
No Free-standing Appreciation Right granted under this Plan may be exercised
more than 10 years from the Date of Grant.

10. PERFORMANCE SHARES

    The Committee may also authorize the granting of Performance Shares that
will become payable to a Grantee upon achievement of specified Management
Objectives during the Performance Period. Each such grant may utilize any or all
of the authorizations, and shall be subject to all of the requirements,
contained in the following provisions:

  A.   Each grant will specify the number of Performance Shares to which it
pertains, which number may be subject to adjustment to reflect changes in
compensation or other factors; provided, however, that no such adjustment will
be made in the case of a Qualified Performance-Based Award where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code.     B.   The Performance Period with respect to each
Performance Share will be such period of time (not less than one year), as will
be determined by the Committee at the time of grant which may be subject to
earlier lapse or other modification in the event of the Retirement, death or
disability of a Grantee, or a change of control of the Company or other similar
transaction or event.     C.   Any grant of Performance Shares will specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such Management
Objectives a minimum acceptable level of achievement and may set forth a formula
for determining the number of Performance Shares that will be earned if
performance is at or above the minimum or threshold level or levels, or is at or
above the target level or levels, but falls short of maximum achievement of the
specified Management Objectives. The grant of Performance Shares will specify
that, before the Performance Shares will be earned and paid, the Committee must
certify that the Management Objectives have been satisfied.     D.   Each grant
will specify the time and manner of payment of Performance Shares that have been
earned. Each grant will specify that the amount payable with respect thereto
will be paid by the Company in Shares.     E.   Any grant of Performance Shares
may specify that the amount payable or the number of Shares issued with respect
thereto may not exceed maximums specified by the Committee at the Date of Grant.
    F.   Each grant of Performance Shares will be evidenced by an agreement and
will contain such other terms and provisions, consistent with this Plan, as the
Committee may approve.

8



--------------------------------------------------------------------------------



 



11. DURATION

    No awards may be granted under this Plan after June 15, 2020, but all grants
made on or prior to such date shall continue in effect thereafter subject to the
terms of the Plan.

12. MISCELLANEOUS

  A.   ADJUSTMENTS IN THE EVENT OF CHANGE IN COMMON STOCK         The Committee
shall make or provide for such adjustments in the numbers of Shares covered by
outstanding Option Rights, Restricted Shares, Restricted Stock Units,
Appreciation Rights or Performance Shares granted hereunder, in the price per
share applicable to such Option Rights and Appreciation Rights and in the kind
of shares covered thereby, as the Committee, in its sole discretion, exercised
in good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of Grantees that otherwise would result from (i) any
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Company, or (ii) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (iii) any other corporate transaction or
event having an effect similar to any of the foregoing. With respect to each
adjustment contemplated by the foregoing sentence, no such adjustment shall be
made to the extent that such adjustment would cause an award to violate the
provisions of Section 409A of the Code. Moreover, in the event of any such
transaction or event, the Committee, in its discretion, may provide in
substitution for any or all outstanding awards under the Plan such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. The
Committee shall also make or provide for such adjustments in the numbers of
Shares specified in Section 5-B of the Plan as the Committee in its sole
discretion, exercised in good faith, may determine is appropriate to reflect any
transaction or event described in this Section 12-A; provided, however, that any
such adjustment to the number specified in Section 5-B(iii)(a) will be made only
if and to the extent that such adjustment would not cause any Option Right
intended to qualify as an Incentive Stock Option to fail to qualify.     B.  
TRANSFERABILITY

  (i)   Except as provided in Section 12-B(iii) below, no Option Right,
Restricted Share, Restricted Stock Unit, Appreciation Right or Performance Share
granted under the Plan will be transferable by a Grantee other than by will or
the laws of descent and distribution. Except as otherwise determined by the
Committee, Option Rights and Appreciation Rights will be exercisable during the
Grantee’s lifetime only by him or her or by his or her guardian or legal
representative.     (ii)   The Committee may specify at the Date of Grant that
part or all of the Shares that are (a) to be issued or transferred by the
Company upon the exercise of Option Rights or Appreciation Rights or upon
payment under any grant of Restricted Stock Units or Performance Shares or
(b) no longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 7 of the Plan, will be subject to further
restrictions on transfer.     (iii)   The Committee may determine that Option
Rights (other than Incentive Stock Options), Restricted Shares, Restricted Stock
Units, Performance Shares or Appreciation Rights may be transferable by a
Grantee, without payment of consideration therefor by the transferee, only to
any one or more members of the Grantee’s immediate family; provided, however,
that (a) no such transfer shall be effective unless reasonable prior notice
thereof is delivered to the Company and such transfer is thereafter effected in
accordance with any terms and conditions that shall have been made applicable
thereto by the Company or the Board and (b) any such transferee shall be subject
to the same terms and conditions hereunder as the Grantee. For the purposes of
this Section 12-B, the term “immediate family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Grantee’s household
(other than a tenant or Grantee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than fifty percent of the voting
interests.

9



--------------------------------------------------------------------------------



 



  C.   APPLICATION OF PROCEEDS         The proceeds received by the Company from
the sale of Shares under the Plan shall be used for general corporate purposes.
    D.   WITHHOLDING TAXES         Upon the issuance of any Shares or any
payment made or benefit realized by a Grantee under the Plan, the Company shall
have the right to require the Grantee to remit to the Company an amount payable
in cash, money order, certified check or cashier’s check that is sufficient to
satisfy all federal, state and local withholding tax requirements prior to the
delivery of any certificate(s) for shares of common stock or any payment or
benefit.         The Committee, in its sole discretion, may permit the Grantee
to pay such taxes through the withholding of Shares otherwise deliverable to
such Grantee or the delivery to the Company of Shares otherwise acquired by the
Grantee. In no event, however, shall the Company accept Shares for payment of
taxes in excess of required tax withholding rates, except that, in the
discretion of the Committee, a Grantee or such other person may surrender Shares
owned for more than six months to satisfy any tax obligations resulting from any
such transaction.     E.   RIGHT TO TERMINATE EMPLOYMENT         Nothing in the
Plan or any agreement entered into pursuant to the Plan shall confer upon any
Grantee the right to continue in the employment of the Company or any Subsidiary
or service as a Nonemployee Director or affect any right which the Company has
to terminate any Grantee’s employment or other service at any time.     F.  
GOVERNING LAW         The Plan and all grants and awards and actions taken
thereunder shall be construed and its provisions enforced and administered in
accordance with the internal substantive laws of Ohio, except to the extent that
such laws may be superseded by any federal laws.     G.   AWARDS NOT TREATED AS
COMPENSATION UNDER BENEFIT PLANS         No awards under the Plan shall be
considered as compensation under any employee benefit plan of the Company,
except as specifically provided in any such plan or as otherwise determined by
the Board of Directors.     H.   ELIMINATION OF FRACTIONAL SHARES         If,
under any provision of the Plan or formula used to calculate award levels of
Option Rights, Restricted Shares, Restricted Stock Units, Appreciation Rights or
Performance Shares, the number so computed is not a whole number, such number of
shares shall be rounded down to the next whole number.

13. COMPLIANCE WITH SECTION 409A OF THE CODE

  A.   To the extent applicable, it is intended that this Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Grantees. This Plan and any grants made hereunder shall be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.     B.   Neither a Grantee nor any of
a Grantee’s creditors or beneficiaries shall have the right to subject any
deferred compensation (within the meaning of Section 409A of the Code) payable
under this Plan and grants hereunder to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to a Grantee or for a Grantee’s
benefit under this Plan and grants hereunder may not be reduced by, or offset
against, any amount owing by a Grantee to the Company or any of its affiliates.

10



--------------------------------------------------------------------------------



 



  C.   If, at the time of a Grantee’s separation from service (within the
meaning of Section 409A of the Code), (i) the Grantee shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the first business day of the seventh month after such
six-month period.     D.   Notwithstanding any provision of this Plan and grants
hereunder to the contrary, in light of the uncertainty with respect to the
proper application of Section 409A of the Code, the Company reserves the right
to make amendments to this Plan and grants hereunder as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a Grantee shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on a
Grantee or for a Grantee’s account in connection with this Plan and grants
hereunder (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold a Grantee harmless from any or all of such taxes or
penalties.

14. EFFECTIVE DATE/APPROVAL BY SHAREHOLDERS

  A.   Upon approval of the Plan by the Company’s shareholders, the effective
date of the Plan shall be June 16, 2010.     B.   All Options granted prior to
June 16, 2010, including grants of Options to acquire treasury shares to
Nonemployee Directors, shall be governed by the terms of the Plan, prior to the
June 16, 2010 amendment and restatement, except as otherwise provided herein.

15. AMENDMENT AND TERMINATION OF THE PLAN

    The Plan may be amended from time to time or suspended or terminated by the
Committee; provided, however, that any amendment that must be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the Shares are not traded on the New York
Stock Exchange, the principal national securities exchange upon which the Shares
are traded or quoted, shall not be effective unless and until such approval has
been obtained. Without limiting the generality of the foregoing, the Committee
may amend the Plan to eliminate provisions which are no longer necessary as a
result of changes in tax or securities laws or regulations, or in the
interpretation thereof.

11